DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This is a Final Office Action in response to applicant’s amendment filed on June 15, 2022. At this time, claim 1 has been amended. No claim has been added or cancelled. Therefore, claims 1-17 are pending and addressed below. 
                                              Response to Amendments
 2. Applicant’s amendment is sufficient to overcome the 35 U.S.C 112 rejection set forth in the previous office action. 
As to Claims 1-17, Applicants’ amendment of independent Claim 1 with newly added feature “wherein the output data associated property is generated with a subset of data required by the transformation unit logic in generating the output datum “[Claims 1-17] has necessitated a new ground(s) of rejection in this Office action.  Therefore, Applicants’ arguments filed on 06/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As to claim 1, each element of the claim can reasonably be interpreted as software. There is no physical element in the body of the claim. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition of matter. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 2, 4 and 6-17 are rejected under 35 U.S.C 103) as being unpatentable over Studer, US pat. No 20110066602 (IDS submitted, 4/29/2021) in view of Mead, US pat. No 5608861. 

1. Studer discloses  a system for data driven secure computing, (See [0061-0064]; system  10 ) comprising: a computing system (See  [0065-0067]; the data management system 300 ) including:  transformation unit logic (See fig 2 , [0067; the transform  ) including first logic for processing input data (See [0067] and fig 2; input 312 )by applying a transform to the input data to generate an output datum corresponding to an input datum of the input data received at the transformation unit, (See  [0065-0067] and fig 2; output ) where each and every input datum received at the transformation unit has a corresponding input data associated property distinct from that input datum and specific to that input datum; (See [0067]; the same input 312d may have a different transformation applied based on the given criteria. ) and properties propagation unit logic (See fig 2; transform 102 d)  distinct from the transformation unit, the properties propagation unit including second logic for receiving the input data associated property corresponding to the input datum received at the transformation unit (See [0065-0067]; input 312d ) and generate an output data associated property corresponding to and synchronized with the output datum generated by the transformation unit  (See [0065-0067]; output 322d  )by applying a relation to the input data associated property, wherein the relation is based on a policy defining a composability rule associated with the input data associated property. (See [0065-0067] and fig 2; computational logic 312 and defining rule in a user interface)
Studer does not appear to explicitly disclose wherein the output data associated property is generated with a subset of data required by the transformation unit logic in generating the output datum. 
However, Mead discloses wherein the output data associated property is generated with a subset of data required by the transformation unit logic in generating the output datum. (See Studer, col 2, lines 12-25;
generating an output data set for display on a data visualization screen includes the steps of, receiving an input data set which is comprised of one or more datum, interactively receiving at least one input data visualization command from a client which is operable to dynamically control processing of the input data set on a per datum basis, selectively delineating a first data subset within the input data set in response to the interactively received visualization command, selectively enabling at least one of a plurality of selectable information processing parameters for the delineated first data subset also in response to the interactively received visualization command, and processing the input data set by applying the enabled selectable information processing parameters corresponding to each datum including the delineated first data subset thereby generating the output data set.) 
Studer and Mead are analogous art because they are from the same field of endeavor which is manipulation of data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studer with the teaching of Mead to include the subset of data because it would have allowed to dynamically modify data output.
3. The combination of Studer and Mead discloses  the system of claim 1, wherein the input datum is one of a set of input datums received at the transformation unit, (see [0065-0067])
the output datum is one of a set of output datums generated by the transformation unit by applying the transform to generate the set of output datums based on the set of input datums, (see [0065-0067])
each of the set of input datums has the corresponding input data associated property distinct from that input datum and specific to that input datum, (see [0065-0067])
each of the corresponding input data associated property for the set of input datums is provided to the properties propagation unit, (see [0065-0067])
and the properties propagation unit generates a set of output data associated properties comprising each output data associated property corresponding to each of the set of output datums generated by the transformation unit. (See [0065-0067])
 4. The combination of Studer and Mead discloses  the system of claim 3, wherein the computer system further comprises: internal state logic for: storing at least one of the set of output datums generated by the transformation unit and at least one of the corresponding output data associated properties generated by the properties propagation unit, (See fig 2; output database)
and providing at least one subsequent input datum to the transformation unit and at least one subsequent input data associated property corresponding to the provided at least one subsequent input datum to the properties propagation unit. (See [0065-0067])6. The combination of Studer and Mead discloses  the system of claim 3, wherein at least one of the set of input datums comprises an instruction for the transformation unit. (See [0022] )7. The combination of Studer and Mead discloses  the system of claim 6, wherein the instructions alter the transform that the transformation unit applies to the input data. (See [0022])8. The combination of Studer and Mead discloses  the system of claim 7, wherein these instructions comprise data non-invariant instructions. (See [0022])  9. The combination of Studer and Mead discloses  the system of claim 3, wherein the input datum of the set of input datums is based on data from a device coupled to the computing system. (See [0011]) 10. The combination of Studer and Mead discloses  the system of claim 9, further comprising an input perimeter guard disposed between the device and the transformation unit and between the device and the properties propagation unit, (See [0065-0067]) wherein the input perimeter guard comprises logic for receiving data from the device and determining both the input datum and the input data associated property corresponding to the input datum based on a first policy. (See [0065-0067]) 11. The combination of Studer and Mead discloses the system of claim 10, wherein the first policy is specific to the device. (See [0065-0067] ) 12. The combination of Studer and Mead discloses  the system of claim 11, wherein the input perimeter guard comprises logic for generating a first enforcement action based on the first policy. (See [0012] )  13. The combination of Studer and Mead discloses  the system of claim 11, wherein the input perimeter guard comprises logic for an input filter to apply to the data from the device to generate the output datum. (See [0025])14. The combination of Studer and Mead discloses  the system of claim 13, wherein the input filter uses a key to decrypt the data from the device. (See [0025]) 15. The combination of Studer and Mead discloses  the system of claim 9, further comprising an output perimeter guard disposed between the device and the transformation unit and between the device and the properties propagation unit, (See [0065-0067]) wherein the output perimeter guard comprises logic for receiving the output datum from the transformation unit and the output data associated property corresponding to the output datum from the properties propagation unit and determining data to provide to the device based on the output datum, the corresponding output data associated property corresponding to the output datum and a second policy. (See [0065-0067])16. The combination of Studer and Mead discloses  the system of claim 15, wherein the second policy is specific to the device. (See [0065-0067] )   17. The combination of Studer and Mead discloses the system of claim 15, wherein the output perimeter guard comprises logic for generating a second enforcement action based on the second policy. (See [0012] )   

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Studer, US pat.No 20110066602 (IDS submitted, 4/29/2021) in view of Mead, US pat. No 5608861 in further view of Grossman, US pat. No 20180314448. 

The combination of Studer and Mead does not appear to explicitly disclose the system of claim 1, wherein the data associated property comprises a data confidentiality level or a data integrity level. 
However, Grossman discloses wherein the data associated property comprises a data confidentiality level or a data integrity level. (See [0095])
Studer, Mead and Grossman are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studer and Mead with the teaching of Grossman to include the data confidentiality because it would have allowed the data to be secured.

Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Studer, US pat.No 20110066602 (IDS submitted, 4/29/2021) in view of Mead, US pat. No 5608861 in further view of Odate, US pat. No 20070108293. 

5.The combination of Studer and Mead does not appear to explicitly disclose the system of claim 4, wherein the internal state logic comprises a register. 
However, Odate discloses wherein the internal state logic comprises a register. (See [0026])
Studer, Mead and Odate are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Studer and Mead with the teaching of Odate to include the register because it would have been used to store information. 
                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang Lan, US7386841, title “Technique for determining a target data type in a heterogeneous multi-level environment”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 9/1/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438